DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/13/20 and 10/19/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2, 10-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US PGPUB # 2016/0154594 A1).

With respect to claim 1, the Kang reference teaches a storage device comprising: 
a nonvolatile memory including a main meta data area and a journal area; (see fig. 8; and paragraph 111, where memory device is a flash memory, metadata and log data ( journal data) may be stored together in a single physical page of the flash memory. A log entry constituting the log data is used to update or restore the metadata) and 
a controller, (see fig. 1, controller 1200) wherein the controller is configured to: 
update an address mapping table including a plurality of page mapping entries divided into a plurality of segments by executing a flash translation layer (FTL) stored in a working memory; (paragraph 90, where buffer 1240 may be used as at least one of a working memory, a cache memory, and a buffer memory for an internal operation of the memory controller 1200. The buffer 1240 used as a buffer memory may temporarily store data read from the memory device 1100 or data provided from the host 1300. The buffer 1240 may be used to drive firmware such as flash translation layer (FTL))
store updated page mapping entries of the plurality of page mapping entries in the journal area as journal data; (paragraph 111, where memory device is a flash memory, metadata and log data ( journal data) may be stored together in a single 
store the plurality of segments, each having a size smaller than a physical page of the nonvolatile memory, in the main meta data area. (paragraph 111, where memory device is a flash memory, metadata and log data ( journal data) may be stored together in a single physical page of the flash memory. A log entry constituting the log data is used to update or restore the metadata; and see fig. 8, where metadata and journal share a page and thus less than the size of a page)

With respect to claim 2, the Kang reference teaches the storage device of claim 1, wherein the controller is further configured to: store the plurality of segments in the main meta data area based on an order in which the plurality of segments are updated. (paragraph 84, first group of mapping blocks may be designated as mapping blocks for fast open by logging accessed logical block addresses by the set number and selecting logical block addresses in the order of higher access frequency among the logged logical block addresses)

With respect to claim 10, the Kang reference teaches the storage device of claim 1, wherein the controller is further configured to adjust the size of each of the plurality of segments. (paragraph 111, where a division size of metadata and the number of log entries constituting journal data may be decided by the FTL 1230a)


Claim 11 is the operating method of a storage device implementation of claims 1-2 and 10 and are rejected under the same rationale as above.  

Claims 18-20 are the electronic device implementation of claims 1-2 and 10 and are rejected under the same rationale as above.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB # 2016/0154594 A1) in view of Condict (US PGPUB # 2011/0191522 A1).

With respect to claim 8, the Kang reference does not explicitly teach the storage device of claim 1, wherein the controller is further configured to: store a first timestamp in the journal area together with the journal data; store at least one second timestamp in the main meta data area together with the plurality of segments; and nullify the journal data stored in the journal area based on the first timestamp and the at least one second timestamp.

It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Kang reference to have wherein the controller is further configured to: store a first timestamp in the journal area together with the journal data; store at least one second timestamp in the main meta data area together with the plurality of segments; and nullify the journal data stored in the journal area based on the first timestamp and the at least one second timestamp, as taught by the Condict reference.
The suggestion/motivation for doing so would have been to allow reconstruction of random-access data structures in RAM after a reboot or power failure.  (Condict, paragraph 44)


Claim(s) 14 is/are the operating method of a storage device implementation of claim 8 and is/are rejected under the same rationale as above.  
	
With respect to claim 15, the combination of the Kang and Condict references teaches the operating method of claim 14, further comprising: identifying the at least one second timestamp after a power event occurs; and reading the plurality of segments from the main meta data area to load the address mapping table. (paragraph 44, where while random-access data structures in RAM may result in better performance for the operational metadata, the metadata journal 305 may be used to reconstruct these random-access data structures in RAM after a reboot or power failure; and paragraph 58, where the use of timestamps and/or fingerprints, however, allow for there to be flexibility in the order of modifications to the metadata and corresponding data entries, as well as the time between the two sets of modifications, because this metadata can be used to determine whether or not the metadata and data entry is to be treated as valid; and paragraph 61, where the presence of a timestamp in the metadata enables an embodiment of the invention to determine, when multiple metadata entries refer to the same cache location, which of the multiple metadata entries is valid)

With respect to claim 16, the combination of the Kang and Condict references teaches the operating method of claim 15, further comprising: reading journal data from   (paragraph 44, where while random-access data structures in RAM may result in better performance for the operational metadata, the metadata journal 305 may be used to reconstruct these random-access data structures in RAM after a reboot or power failure; and paragraph 58, where the use of timestamps and/or fingerprints, however, allow for there to be flexibility in the order of modifications to the metadata and corresponding data entries, as well as the time between the two sets of modifications, because this metadata can be used to determine whether or not the metadata and data entry is to be treated as valid; and paragraph 61, where the presence of a timestamp in the metadata enables an embodiment of the invention to determine, when multiple metadata entries refer to the same cache location, which of the multiple metadata entries is valid)

With respect to claim 17, the combination of the Kang and Condict references teaches the operating method of claim 15, further comprising: reading the journal data from the journal area to update the address mapping table, when the power event occurs before the storing of the plurality of segments in the main meta data area is completed. (paragraph 44, where while random-access data structures in RAM may result in better performance for the operational metadata, the metadata journal 305 may be used to reconstruct these random-access data structures in RAM after a reboot or power failure; and paragraph 58, where the use of timestamps and/or fingerprints, however, allow for there to be flexibility in the order of modifications to the metadata and 

   3.   ALLOWABLE SUBJECT MATTER
Claims 3-7, 9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 3-7, 9, and 12-13 would be allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137